Case:20-16815-JGR Doc#:123 Filed:01/19/21                          Entered:01/19/21 16:13:13 Page1 of 1



           UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO
                           Minutes of Electronically Recorded Proceeding
               Held Tuesday, January 19, 2021, before Honorable Joseph G. Rosania, Jr.

     In re:                                                    )                        Bankruptcy Case No.
     Richard Weingarten                                        )                             20-16815-JGR
                                                               )                                 Chapter 11
     Debtor.                                                   )                              Subchapter V
     Last four digits of SS#: : 3562                           )
                                                               )

        Appearances:
     Debtor: Richard Weingarten                                       Counsel: Michael J. Guyerson
     Creditor: Angry Beavers, LLC, Edward J. Klen,                    Counsel: Ingrid J. DeFranco
               Stephen J. Klen, Holstein, LLC (“Creditors”)                    Nancy D. Miller
     Creditor: Great Western Bank                                     Counsel: Michael C. Payne



     Proceedings:       Telephonic Hearing on the Creditors' Motion for Supplemental Order Regarding
                        Discovery Dispute and January 5, 2021 Orders filed by Angry Beavers, LLC, Edward
                        Klen and Stephen Klen on January 9, 2021 (Doc. 94)("Motion"), the Objection
                        thereto filed by the Debtor on January 11, 2021 (Doc. 98), and the Creditors' Reply
                        filed on January 14, 2021 (Doc. 110).

              Entry of appearances and statements/arguments made
              Evidentiary1
              Witnesses sworn, as noted below, or     see attached list
              Exhibits entered, as noted below, or   see attached list



     Orders:
            Oral findings and conclusions made of record
            IT IS ORDERED that Creditors' Motion for Supplemental Order Regarding Discovery
            Dispute and January 5, 2021 Orders filed by Angry Beavers, LLC, Edward Klen and Stephen
            Klen on January 9, 2021 (Doc. 94) is DENIED as moot.


                                                           FOR THE COURT:
                                                           Kenneth S. Gardner, Clerk

                                                           /s/ S. Nicholls
                                                           By: S. Nicholls, Law Clerk




 1
     Evidentiary for statistical reporting purposes
